Citation Nr: 0019667	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1966 to April 1968.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  In a decision of July 1995, the RO issued a proposal 
to rate the veteran as being incompetent.  The RO 
subsequently rated the veteran as incompetent, effective from 
May 4, 1996.  In a decision of March 1997, the RO determined  
that the veteran had become competent.  Subsequently, 
however, in a January 1998 decision, the RO confirmed the 
previous finding that the veteran was not competent to handle 
disbursement of funds.  

The Board notes that a hearing before a traveling member of 
the Board was scheduled, but was canceled at the veteran's 
request.  In a letter dated in April 1999, the veteran's 
representative indicated that the veteran instead preferred 
to have a hearing before a local hearing officer.  Such a 
hearing took place in June 1999.  Therefore, the Board 
concludes that the request for a hearing has been fully 
satisfied.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  

2.  The veteran is not competent to manage his own funds 
without limitation.


CONCLUSION OF LAW

The veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.353 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is capable of properly managing his own funds.

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which is of record includes VA medical treatment 
records and VA examination reports.  As noted above, the 
veteran has testified at a VA hearing.  He has also submitted 
statements regarding his past credit history.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. 
§ 3.353(a) (1999) which provides that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c) (1999).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d) (1999).

A 70 percent disability rating has been in effect since March 
31, 1992, for the veteran's service-connected anxiety 
reaction and post-traumatic stress disorder.  He has also 
been found to be unemployable. 

The current evidence with respect to the issue of competency 
includes testimony given by the veteran during hearings held 
in November 1996 and June 1999.  He stated that the only 
reason that the RO had rated him as incompetent was because 
his brother had stolen money from his bank account while the 
veteran was incarcerated.  He stated that he had never been 
found to be incompetent by a court.  He stated that he had a 
history of paying his bills on time.  He also stated that he 
desired to received his benefits directly so that he could 
buy a truck to use to visit his mother.  

In support of his claim, the veteran has presented several 
documents including written statements dated in May 1999 from 
his former landlord, from a loan company, and from telephone 
and electric companies showing that he paid his bills 
promptly.  He presented a statement dated in January 1998 
written by a certified nursing aide which is to the effect 
that she had known the veteran for 10 years and throughout 
that time he had been financially responsible.  There are 
also a few VA medical records, such as a VA hospital 
discharge summary dated in September 1996, which include a 
notation that the veteran was competent to handle his 
financial affairs.

The Board notes, however, that the vast majority of medical 
opinions which are of record are to the effect that the 
veteran is not competent to handle his own financial affairs.  
For example, the report of a post-traumatic stress disorder 
examination conducted by two VA examiners in May 1995 shows 
that the veteran was actively hallucinating during the 
interview.  He stated that voices told him to take a trip to 
the North Pole because maybe bears would be friends with him.  
He said that he had to turn up his radio to drown out voices.  
He also had delusions of thought control and thought 
insertion.  The examiners both agreed that the veteran was 
not competent to manage his own finances.  

A VA social work note dated in early July 1997 shows that 
payments from Social Security Administration and VA benefits 
in the amount of $1461 had been deposited in his account on 
June 30, and the balance was now only $43.  The veteran was 
unable to explain what had happened to the remainder.  It was 
noted that his brother may have mismanaged the money, and 
that the veteran needed a guardian.  It was stated that the 
veteran had an inability to make good financial decisions 
that enabled him to have financial stability.  It was noted 
that he owed debts amounting to thousands of dollars for 
items such as a set of encyclopedias.  Similarly, a VA 
attending note dated in July 1997 shows that the veteran had 
shown a pattern of spending money irrationally.  He 
reportedly had a poor grasp of budgeting, spent money 
impulsively, and could not give a good account of where the 
money had gone.  

A VA hospital summary dated in August 1997 shows that during 
the hospital course the veteran was assessed by occupational 
therapy and found to have impaired judgment and deficits in 
planning and anticipation.  He reportedly had difficulty 
prioritizing things, and required considerable social work 
help.  It was stated that he was not considered competent to 
manage VA funds.  

Similarly, the report of a post-traumatic stress disorder 
examination conducted by the VA in September 1997 shows that 
the examiner concluded that the veteran had definite 
cognitive defects and significant difficulties with 
calculations and memory, particularly with making change.  He 
seemed to be bewildered by the necessities of managing his 
finances and his legal obligations.  In view of these 
findings, it was recommended that a rating of incompetence be 
entered for the veteran.  

A VA progress note dated in May 1998 shows that the veteran 
had received money for clothing, but had spent it on personal 
articles and electronic gadgets.  He made an unrealistic 
request for $1,000 for a camera.  A record dated in June 1998 
shows that the veteran continued to make inappropriate 
requests for funds, such as a request for $500 to give to his 
daughter for her birthday. 

The veteran was afforded another post-traumatic stress 
disorder examination by the VA in November 1998.  The 
examiner reviewed the claims file and noted that detailed 
case management notes indicated that the veteran had problems 
with financial matters at times while in a residential 
facility, such as not paying back borrowed money.  It was 
noted that he indicated a desire to spend $27,000 for a 
truck.  During the examination, the veteran showed a 
remarkably flat affect, speaking in a mechanical manner.  He 
reported hearing music from a radio that was not turned on, 
and at times hearing voices which told him to commit suicide.  
The examiner concluded that a number of elements present on 
the record suggested that the veteran was not currently 
capable of handling substantial sums of money to his own best 
benefits.  He noted that the veteran's desire to buy a truck 
was not realistic in view of a court order which prohibited 
him from traveling independently.  The examiner also noted 
that the veteran's desire to live in his own apartment was 
currently unrealistic since he was under a court order to 
live in a supervised facility for at least another year.  The 
examiner concluded that the veteran's overall judgment about 
what to do with money was markedly out of keeping with the 
realities of his current life situation.  Therefore, he 
concluded that he could not now recommend that competency be 
restored for this veteran unless substantial contrary 
evidence was developed.  

Finally, the record includes the report of a psychiatric 
examination conducted by Nikki Adams, M.D., on behalf of the 
Social Security Administration in October 1998.  The report 
shows that the examiner concluded that the veteran had a poor 
prognosis and would likely need to continue living in a group 
setting.  She further stated that the veteran appeared to be 
incompetent.  She noted that he was not able to do simple 
arithmetic, his five minute recall was impaired, his 
concentration was impaired, he was extremely paranoid, and he 
had stated that he was unable to shop.  When asked what he 
would do if he could manage his own funds, he reportedly 
replied that he would go to the store and buy things that he 
could not use.  

Thus, the preponderance of the evidence shows that the 
veteran is not competent to manage his own funds without 
limitation.  The opinions rendered by those fully familiar 
with the veteran's history and current financial habits 
conclude that the veteran is not competent to manage his own 
funds without limitation.  A finding of incompetency is 
consistent with the long-standing 70 percent rating for the 
veteran's service-connected psychiatric disorder.  
Accordingly, the Board concludes that the veteran is not 
competent for the purpose of receiving direct payment of his 
VA benefits.

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
(West 1991), but finds that there is not an approximate 
balance of positive and negative evidence on the merits of 
the claim so as to warrant resolving all doubt in the 
veteran's favor.  See also 38 C.F.R. § 3.102 (1999).


ORDER

The veteran is not competent to manage his own financial 
affairs without limitation.  Direct payment of VA benefits is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

